Citation Nr: 1029852	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss, 
to include as secondary to sinusitis and allergic rhinitis.

2.  Entitlement to service connection for tinnitus, to include as 
secondary to sinusitis and allergic rhinitis.

3.  Entitlement to a rating in excess of 60 percent for bronchial 
asthma with bronchiectasis.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1973 to March 
1979.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Lincoln, Nebraska, and 
Wichita, Kansas.

A February 2009 Board decision denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus, and also denied a claim for entitlement to an initial 
rating in excess of 10 percent for Eustachian tube dysfunction 
(ETD).  

The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2010, the Court granted a 
Joint Motion for Partial Remand (JMPR).  In the JMPR, the Court 
indicated that the Veteran did not contest the Board's decision 
regarding a denial of entitlement to service connection for right 
ear hearing loss or the denial of an initial rating in excess of 
10 percent for ETD.  Thus the Court did not disturb the Boards 
prior decision regarding those non-contested issues.

The claims of entitlement to service connection for left ear 
hearing loss and tinnitus are is addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bronchial asthma with bronchiectasis is not 
characterized by pulmonary function studies showing a forced 
expiratory volume in one second (FEV-1) of less than 40 percent 
predicted, or; by the ratio of forced expiratory volume to forced 
vital capacity (FEV-1 /FVC) of less than 40 percent, or; more 
than one attack per week with episodes of respiratory failure, 
or; requires daily use of systemic (oral or parental) high dose 
corticosteroids or immune-suppressive medications.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for bronchial 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.97, Diagnostic Code 6602 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this case, the asthma claim arose as a request for service 
connection for bronchiectasis.  This was awarded in a September 
2009 rating action, and combined with an already-existing 60 
percent evaluation for bronchial asthma.  The Veteran then 
appealed that determination.  In essence, then, he is appealing 
the "initial rating" assigned for bronchiectasis.  In this 
regard, Courts have held that once service connection is granted 
the claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed 
under VCAA.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




Background 

By a rating decision dated February 1984, the RO granted service 
connection for a mild obstructive pulmonary disease, bronchial 
asthma, effective September 30, 1983.  A September 1997 rating 
decision granted an increased rating of 30 percent for the 
Veteran's mild obstructive pulmonary disease, bronchial asthma, 
effective May 9, 1997.  The Veteran appealed and a September 1998 
rating decision granted an increased rating of 60 percent for 
asthma, effective May 16, 1997.  Finally a September 2000 Board 
decision denied the Veteran's claim for a rating in excess of 60 
percent for bronchial asthma and obstructive pulmonary disease.  

In July 2008, the Veteran submitted a claim of entitlement to 
service connection for bronchiectasis, which was granted in a 
September 2009 determination.  The RO stated that the disability 
was rated as part and parcel with the service-connected bronchial 
asthma, with an evaluation of 60 percent.  The Veteran appealed, 
asserting that his disability warranted a rating in excess of 60 
percent. 

VA clinical records dated January 2007 to September 2008 noted 
treatment for respiratory conditions including asthma and 
bronchiectasis.  At a February 2007 consultation, the Veteran 
reported that his asthma required more steroids than most people 
and that he had been prescribed two extra inhaler steroids before 
seeking treatment with the VA.  He felt that Asmanex was needed 
in addition to Advair.  However, a February 2007 addendum noted 
that the Veteran had cut back to one puff of Advair twice a day 
with good asthma symptom control.

In April 2007, the Veteran was seen for early intrinsic asthma 
due to an upper respiratory infection.  He was prescribed a 
course of prednisone as well as amoxicillin.  Again in January 
2008, the Veteran was seen for a cold with shortness of breath 
symptoms that were worse than usual.  An assessment of COPD 
exacerbation was provided and z-pak and medrol were prescribed.  
An April 2008 record noted treatment for a COPD exacerbation with 
medrol and doxycyline.

A May 2008 pulmonary consult indicated a diagnosis of asthma that 
has been treated with Advair and fluticasone which maintained 
improved symptoms.  At times, the Veteran had required frequent 
bursts of prednisone or was maintained on a low dose of 
prednisone.  Currently the Veteran was not well-controlled and 
singular was not helping with his symptoms.  The pulmonologist 
stated that it was important to rule out other lung pathology as 
the source of his symptoms.  He was prescribed albuterol and 
given a prescription of prednisone to keep on hand.

In June 2008, the Veteran underwent pulmonary function testing 
(PFTs).  The Veteran reported that his symptoms were slightly 
better with having last used albuterol three or four weeks ago.  
PFT revealed post-bronchodilator scores of a FVC of 60 percent, a 
FEV-1 of 44 percent and an FEV-1/FVC of 77 percent.  The Veteran 
had decreased diffusing capacity.  The pulmonologist provided a 
diagnosis of airflow obstruction with decreased diffusing 
capacity.  Additionally, the pulmonologist noted that a CT scan 
of the chest showed markedly abnormal changes suggesting 
bronchiectasis.  

A July 2008 pulmonologist record noted an assessment of bibasilar 
infiltrates secondary to bronchiectasis with recent exacerbation.  
PFTs revealed scores of a FVC of 68 percent, a FEV-1 of 52 
percent and a FEV-1/FVC of 59 percent, however it was unclear 
whether these scores were pre- or post-bronchodilator scores.  
The Veteran was instructed to continue with his current regimen 
of inhalers including Albuterol, Mometasone, Foradil, and 
Singular.  

In June 2009, the Veteran was afforded a VA examination for his 
asthma.  The examiner noted that around 1995, the Veteran 
developed a chronic productive cough, and over the years he has 
been on multiple rounds of antibiotics and oral steroids.  Since 
November 2008, the Veteran had been on three rounds of 
antibiotics and four rounds of steroids for his condition.  The 
examiner noted that the Veteran's symptoms were treated with an 
inhaled bronchodilator, and inhaled anti-inflammatory, and a 
daily bronchodilator.  It was noted that the Veteran required 
oral steroids four or more times a year for duration of a week or 
less, as well as antibiotics.  A four week or less course of 
antibiotics was required four times a year and a four to six week 
course of antibiotics was required three times a year.  The 
Veteran did not use other immunosuppressive treatments.  
Additionally, the Veteran had about one to two acute asthma 
attacks a year and had clinical visits for exacerbations less 
than once a year.  There was no history of respiratory failure or 
periods of incapacitation.  The examiner stated that the Veteran 
was on optimal medical therapy so he did not have frequent acute 
attacks, however, if he were to stop his medications, the Veteran 
would most likely develop more than three acute attacks per week.

PFTs performed in conjunction with the June 2009 VA examination 
revealed pre-bronchodilator scores of a FVC of 67 percent, a FEV-
1 of 55 percent and an FEV-1/FVC of 77 percent.  The examiner 
also reviewed previous PFTs dated July 2008, August 2008, and 
March 2009 which revealed pre-bronchodilator scores of a FVC 
ranging from 65 to 68 percent, a FEV-1 ranging from 52 to 54 
percent and an FEV-1/FVC of 77 percent.  The examiner provided 
diagnoses of severe bronchial asthma and bronchiectasis.  
However, the examiner stated that both bronchiectasis and asthma 
both describe his obstructive pulmonary disease, but severe 
asthma is the condition that most appropriately described the sum 
of the Veteran's symptoms.  

Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected asthma with bronchiectasis warrants a 
higher disability rating.  Disability evaluations are determined 
by the application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

In cases of functional impairment, evaluations are to be based 
upon lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, a 
full description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 60 percent 
evaluation is warranted for bronchial asthma with FEV-1 of 40 to 
55 percent predicted, or; with a FEV-1 /FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 100 
percent evaluation is warranted for bronchial asthma with FEV-1 
less than 40 percent predicted, or; Fev-1/FVC of less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral or 
parental) high dose corticosteroids or immune-suppressive 
medications.  

As noted above, throughout the rating period on appeal the 
Veteran has been evaluated as 60 percent disabling under 
38 C.F.R. § 4.97, Diagnostic Code 6602, for his bronchial asthma.  

The June 2009 VA examination showed that the Veteran required 
oral steroids four or more times a year for a duration of a week 
or less; a four week or less course of antibiotics four times a 
year;  and a four to six week course of antibiotics three times a 
year.  The Veteran did not use other immunosuppressive 
treatments.  Additionally, the examiner noted that the Veteran 
had about one to two acute asthma attacks a year and had clinical 
visits for exacerbations less than once a year.  There was no 
history of respiratory failure or periods of incapacitation.  

Additionally, PFTs Pulmonary function studies revealed pre-
bronchodilator scores of a FVC ranging from 65 to 68 percent, a 
FEV-1 ranging from 52 to 55 percent and an FEV-1/FVC of 77 
percent.  VA treatment records noted treatment for exacerbations 
of asthma and COPD.  The examiner noted that the Veteran's 
medications included an inhaled bronchodilator used 
intermittently, an inhaled anti-inflammatory used intermittently, 
and an oral bronchodilator used daily.  

There is no evidence to show that the Veteran had an FEV-1 less 
than 40 percent predicted, or an FEV-1/FVC of less than 40 
percent.  Additionally, while the VA examiner stated that if the 
Veteran were to go off his medication, he would more than likely 
have more than three acute asthma attacks per week; there is no 
evidence that the Veteran currently has more than one attack per 
week with episodes of respiratory failure.  Finally, there is no 
evidence that the Veteran required the daily use of high dose 
corticosteroids or immune-suppressive medications.  Thus, an 
evaluation of 100 percent is not warranted.  There are no other 
relevant diagnostic codes for consideration.

The Board has also considered whether referral for extraschedular 
review is appropriate here.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability 
at issue reasonably describe the Veteran's disability level and 
symptomatology.  Indeed, a higher schedular rating is available 
but the Veteran fails to meet the criteria for such rating.  
Thus, as the Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is adequate, 
and no referral for an extraschedular evaluation is required.  
Id.

Finally, the Board notes that the record fails to show that the 
Veteran is unemployable due to his service-connected bronchial 
asthma with bronchiectasis, and the Veteran has not so claimed.  
Therefore, remand or referral of a claim for a total rating due 
to individual unemployability (TDIU) is not necessary under the 
Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).

In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the claim for increased 
rating for bronchial asthma; the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 60 percent for bronchial asthma with 
bronchiectasis is denied.


REMAND

In the Joint Motion, it was noted that the Veteran had sought 
service connection for  left ear hearing loss and tinnitus.  
However, it was found that the Board failed to address the 
Veteran's contentions that his service-connected rhinitis and 
sinusitis aggravated his left ear hearing loss and tinnitus.  
Additionally, it was held that the Board failed to address the 
Veteran's allegations that there was a relationship between his 
service-connected ETD and his left ear hearing loss.  
Specifically, the Veteran stated that he had experienced hearing 
loss since he had tympanostomy tubes placed in both ears to treat 
his ETD.
 
Furthermore, it was noted that there appeared to be an 
inconsistency between a November 2006 VA examination and two 
separate addendums to the examination regarding whether the 
Veteran had fluid in his middle ears.  

As such, a VA examination and opinion should be obtained in order 
to address these issues.  See 38 U.S.C.A. § 5103A(d)(2).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
audiology examination by an Ear Nose and 
Throat (ENT) specialist or other 
appropriate examiner to determine the 
etiology of the Veteran's left ear hearing 
loss and tinnitus.  The claims file must 
be provided to the examiner prior to the 
examination.  All indicated evaluations, 
studies, and tests should be accomplished, 
and any such results must be included in 
the examination report.  It should be 
noted whether the Veteran has any fluid in 
his ears at present.  After conducting the 
examination, the examiner should provide 
an opinion on the following:
   
(a)	Whether the Veteran's service-
connected disabilities, to include 
the service-connected rhinitis and 
sinusitis, and/or ETD disability, 
caused or aggravated (made 
permanently worse) the Veteran's 
left ear hearing loss.  If 
aggravated, the examiner must 
determine what degree of impairment 
is attributable to aggravation of 
the left ear hearing loss by the 
service-connected disability.  If 
the degree of impairment 
attributable to aggravation cannot 
be established, the examiner must 
note this and explain why it is not 
possible to estimate such degree of 
impairment.

(b)	Whether the Veteran's service-
connected disabilities, to include 
the service-connected rhinitis and 
sinusitis, and/or ETD disability, 
caused or aggravated (made 
permanently worse) the Veteran's 
tinnitus.  If aggravated, the 
examiner must determine what degree 
of impairment is attributable to 
aggravation of the tinnitus by the 
service-connected disability.  If 
the degree of impairment 
attributable to aggravation cannot 
be established, the examiner must 
note this and explain why it is not 
possible to estimate such degree of 
impairment.

A complete rationale for all opinions 
expressed must be provided.

2.  After the foregoing, review the 
evidence added to the record and 
readjudicate the claims, to include 
consideration of whether the claimed left 
ear hearing loss and tinnitus are secondary 
to a service-connected disability.  If the 
claimed benefits remain denied, the Veteran 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2002).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


